DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 12/02/2021, in which claims 1-20 are pending and ready for examination.

Response to Amendment
Claims 1, 11, and 20 are currently amended. Claims 4-5 and 14-15 are cancelled.

Response to Argument
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive.

With respect to claims rejected under 35 USC 102, the Applicant argues, see Pg. 11, that Salehifar does not teach “applying, on an element-by-element basis for each of pairs of the transform coeffficients located at the same coordinate” by asserting that in Salehifar, even if one RST is shared, this does not mean that a same RST is applied for each of pairs of shared element.
Examiner cannot concur. In at least Para. [0152] of Salehifar, it clearly states that a same shared RST is applied to Cb and Cr. See Fig. 12(a), Para. [0141] in conjunction with Para. [0152], two blocks (4x4) of Cb and Cr, sharing a same RST, are arranged as illustrated in Fig. 12(a). Further see Fig. 8, a shared same RST (4x4) matrix is applied to each of the 4x4 Cb and Cr blocks. Such common matrix multiplication is performed on an element-by-element basis for each pixel pair of Cb and Cr blocks (e.g. 1 and 9, 2 and 10, 3 and 11 in Fig. 12). In addition, not only has the claim not make clear what constitutes as a pair of transform coefficient, but it also has not make clear which positions in which blocks constitute same coordinates, e.g. a previous block and a current block, subject to a transform matrix, would have pairs of coefficients at the same coordinate.    



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salehifar (WO 2020046091 A1 citing US Pub. 20210211727 A1 as English equivalent document.).

Regarding claim 1, Salehifar discloses a method of decoding an encoded video bitstream using at least one processor, the method comprising (Salehifar; Fig. 2, 3, Para. [0060, 260]. A video decoding system/method is used with at least one processor.): 
obtaining an encoded video bitstream, the encoded video bitstream including encoded color components (Salehifar; Fig. 2, 3, Para. [0041, 60, 61]. An encoded bitstream is received, wherein the bitstream includes encoded color components.); 
entropy parsing the encoded color components (Salehifar; Fig. 2, 3, Para. [0041, 60-61]. An entropy decoder is use to determine/parse encoded color components.); 
dequantizing the color components and obtaining transform coefficients of the color components (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 150]. Video data, including color components, is dequantized to obtain transform coefficients of color components..); 
applying, on an element-by-elemnt basis for each of pairs of the transform coefficient located at a same coordinate, a joint components secondary transform (JCST) to generate JCST outputs (Salehifar; Fig. 4, 7, 12-14, Para. [0040-41, 86, 118, 141, 150-153]. A joint/combined secondary transform is applied on transform coefficients of color components to generate joint/combined transform output. Two blocks (4x4) of Cb and Cr, sharing a same RST, are arranged as illustrated in Fig. 12(a). A shared same RST (4x4) matrix, in Fig. 8, is applied to each of the 4x4 Cb and Cr blocks. Such common matrix multiplication is performed on an element-by-element basis for each pixel pair of Cb and Cr blocks (e.g. 1 and 9, 2 and 10, 3 and 11 in Fig. 12).); 
performing a backward transform on the JCST outputs, thereby obtaining residual components of the color components (Salehifar; Fig. 4, 13-14, Para. [0086-87]. An inverse transform is applied on joint/combined transform output to obtain residual components of color components.); and 
decoding the encoded video bitstream based on the residual components of the color components (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 150-153, 238]. Encoded video bitstream is decoded in accordance with residual components of color components,).

Regarding claim 2, Salehifar discloses the transform components include Cb and Cr transform coefficients (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 150-153]. Transform components include Cb and Cr transform coefficients.).

Regarding claim 3, Salehifar discloses the transform components include Y, Cb, and Cr transform coefficients (Salehifar; Fig. 4, 13-14, Para. [0040-41, 86, 109]. Transform components include Cb and Cr transform coefficients.).

Regarding claim 6, Salehifar discloses the JCST is applied for a limited range of block sizes (Salehifar; Para. [0103]. Joint/combined transform is used for a restricted range of block sizes.).

Regarding claim 7, Salehifar discloses obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, at a transform block-level, when the JCST is to be applied (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary transform at a block level of TU is determined to indicate the use of a joint/combined secondary transform.).

Regarding claim 8, Salehifar discloses obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, at a CU or CB level, when the JCST is to be applied (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary transform at a block level of CU is determined to indicate the use of a joint/combined secondary transform.).

obtaining from the encoded video bitstream, a coded video sequence (CVS) including a picture unit corresponding to a coded picture (Salehifar; Para. [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit for a coded picture.); 
obtaining a picture header (PH) network abstraction layer (NAL) unit included in the picture unit (Salehifar; Para. [0039], [0053], Ln. 17-31, Para. [0187]. Encoded bitstream is obtained, which includes coded video bit/byte sequence including at least one picture/image unit including at least one header for a coded picture.); 
obtaining at least one video coding layer (VCL) NAL unit included in the picture unit (Salehifar; Para. [0187]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit.); 
parsing a JCST flag which signals, when the JCST is to be applied via high-level syntax (Salehifar; Para. [0104, 105, 187]. ]. A VCL NAL unit associated with a TU level is obtained corresponding to a picture unit, wherein a multiple transform flag for determining a secondary is determined to indicate the use of a joint/combined secondary transform via the use of high-level syntax, e.g. sequence parameter set.).

Regarding claim 10, Salehifar discloses the JCST includes a second transform determined via coding information (Salehifar; Para. [0151-152]. A joint/combined secondary transform includes at least a second transformed signaled via coding information of indices.).

Claims 11-13, 16-19 are directed to an apparatus for decoding an encoded video bitstream, the apparatus comprising: at least one memory configured to store computer program code; and at least one processor configured to access the at least one memory and operate according to the computer program code configured to cause the at least one processor (Salehifar; Para. [0032, 260]. A coding system includes at least one memory of instruction and a processor used to perform the instructions.) to perform a sequence of processing steps corresponding to the same as claimed in claims 1-3, 6-9, and are rejected for the same reason of anticipation as outline above.

Claim 20 is directed to a non-transitory computer-readable storage medium storing instructions that cause at least one processor (Salehifar; Para. [0032, 260]. A coding system includes at least one memory of instruction and a processor used to perform the instructions.) to perform a sequence of processing steps corresponding to the same as claimed in claim 1, and is rejected for the same reason of anticipation as outline above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Said  (US Pub. 20170238013 A1) teaches performing transform for chroma components using multi-pass non-separable transforms for video coding.
Guo (US Pub. 20130003824 A1) teaches a video coding system for applying non-square transforms to video data.
Holcomb (US Pub. 20050025246 A1) teaches performing video coding by decoding jointly coded transform type and subblock pattern information.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT KIR/             Primary Examiner, Art Unit 2485